I am unable to agree with the majority opinion that the filing of the proof of publication as provided in section 2103, Code of 1906 (section 1771, Hemingway's Code, as amended by chapter 302, Laws of 1920), is necessary to set the six-month statute of limitation to running; and, in the second place, I am unable to agree that the notice therein provided for must be filed with the clerk within the six-month period in which creditors may probate claims.
It seems to me that a careful consideration of the sections quoted in the majority opinion lead to a contrary conclusion from that arrived at by the majority. I think the proof of publication provided for in the said section was in no sense intended to give notice to creditors, but was designed solely to be the evidence of the fact that publication was so made when the court was called upon to deal with the matter in a judicial way. I think this conclusion is clear from the provisions in section 2107, Code of 1906 (section 1775, Hemingway's Code, as amended by chapter 303 of the Laws of 1920), wherein it is provided that:
"All claims against the estate of a deceased person, whether due or not, shall be registered, probated and allowed, in the court in which the letters testamentary or of administration were granted, within six months after the first publication of notice to creditors to present their claims."
If the position of the majority be sound, the statute of limitations would begin to run, not from the first publication of notice to creditors, but from the filing of the proof of the completed publication. The statute was designed to give notice to creditors through publication. They are to get their information from the fact of publication. *Page 688 
Creditors, knowing of the statute, may fully protect their interests by subscribing for the paper of the county which has been adopted as the official organ of the county for legal publication, or by taking such newspapers of the county as they are advised may give the information. The general rule is that, when the statute is set in motion, it continues to run, and nothing but a positive statute will stop its running. Under the plain letter of the statute last referred to, it begins to run from the first publication of the notice, and continues to run, from that date, for six months. It is true that it must be published three times, or for a period of three weeks, and, if it should take four insertions to give the three weeks' notice, that is required; but the six-month period begins from the first publication.
The statutes also provide that proof of publication shall be filed with the clerk, but it is utterly silent as to when such proof shall be filed. It therefore becomes highly important to know what the purpose of the proof of publication is. Clearly it is not to give notice to the creditor, because he is supposed to have notice from the newspapers. It was manifestly for the purpose of having evidence in the files of the fact of publication. It is analogous to a return on process of any kind, and is, in principle, not different from the notice given to the stenographer and copy filed with the clerk under section 582, Hemingway's Code (section 797a, Code of 1906), and that statute requires the appellant to "notify the stenographer in writing within thirty days of the adjournment of court of the fact that a copy of the notes is desired;" and provides that "this notice must be handed to the stenographer personally, or mailed to him at his usual place of abode;" and that "in either case the attorney making the request shall file with the clerk of the court a copy of the notice with a statement as to how the notice was served." *Page 689 
In N.O.  N.E.R. Co. v. Catts, 109 Miss. 340, 68 So. 843, this court held that the notice must be served on the stenographer by twelve o'clock at night of the thirtieth day, but the copy of the notice and the statement as to how the notice was served need not be filed with the clerk until afterwards. In the opinion Judge STEVENS, speaking for the court, said:
"The record in this case shows that appellant did `notify the stenographer in writing within thirty days of the adjournment of court of the fact that a copy of the notes' was desired, but a copy of this notice was not filed with the clerk until long after the expiration of the thirty days. The statute does not, in express terms, limit the time in which `a copy of the notice with a statement as to how the notice was served' shall be filed with the clerk, and the filing beyond thirty days of the adjournment of court is sufficient. The statute gives the appellant, in any case, until midnight of the thirtieth day to serve the notice on the stenographer, and in filing a copy he is also required to file `a statement of how the notice was served.' This statement must, of necessity, be prepared after the notice has in fact been served; and if the appellant elects to wait or is prevented from serving the notice until the close of the last day allowed, then the statement could not be filed within the thirty days. This entire statute in reference to stenographer's notes should be liberally construed in aid of litigants prosecuting in good faith appeals to this court," etc.
This ruling has been adhered to in subsequent cases.
In Boutwell v. Farmers'  Traders' Bank, 118 Miss. 50, 79 So. 1, the proof of publication had not been filed at all. The court below had found that the notice in the case had not been published for three weeks, and the decision of the court below was based upon this fact. This case does not militate at all against my view. It merely holds that the filing with the clerk of the proof of publication is the proof of that fact. In the present case the *Page 690 
proof was duly filed before the court acted upon the controversy between the parties, although it was filed more than six months after the first publication was made. It is stated in the majority opinion that to hold that proof of publication might be filed after the expiration of six months would be an incentive on the part of executors and administrators to favor creditors who had unduly delayed the registration, probation, and allowance of their claims; that they would have the power to withhold the filing of the proof with the clerk in order to aid favored creditors. I fail to see how or why this would be so. Under the view of the majority, the proof of publication might be filed with the clerk on the last day of the six-month period, and manifestly it would be no aid whatever to creditors, who, under their view, would be barred the following day.
I think the courts of the state heretofore have construed the statute, or rather acted upon the theory, that proof of publication might be filed at any time before judgment, and many estates have been wound up under this construction of the statute, and the majority opinion will unsettle these settled estates. The view that the proof of publication is for the information of the court as evidence of the fact of proof having been made in the form prescribed by law is supported both by reason and authority. The proof of publication must be made under section 1640, Hemingway's Code (section 1980, Code of 1906), and must be made "by the production of a copy of the notice, with the affidavit of the printer, publisher, clerk, or superintendent of the newspaper, specifying the respective numbers and dates of the newspaper in which publication was made; and such affidavit shall be evidence." As expressly provided in this section, the affidavit may be made by such person before "any officer authorized to take an affidavit who may reside in the vicinity of or convenient to the printer, publisher, clerk, or superintendent of the newspaper in which publication *Page 691 
may have been made;" and, on application of a party interested, the printer may be required to file this proof.
While statutes of other states of the kind here involved are not ordinarily particularly helpful in reaching conclusions, I think the authorities in other states support my view. InHabighorst v. Conant, 43 Or. 530, 73 P. 1018, the supreme court of Oregon had under consideration a similar question. Toward the close of the opinion (43 Or. 535), at page 1020 of the Pacific Report, the court said:
"It does not appear that proof of the publication of the notice to creditors was filed within the time provided in section 1159, B.  C. Comp., but, as we regard it, this is of no importance in this case. The notice was properly given, and it is immaterial, so far as the validity of the decree of final settlement is concerned, whether the proof of that fact was filed within the six months or not. The time within which a creditor is required to present his claim begins to run from the first publication of the notice (section 1159, B.  C. Comp.), and not from the filing of the proof thereof with the county clerk. The publication, and not the filing, is, therefore, the vital fact to be considered, and the date of the filing is not jurisdictional. The statute requiring it to be made within a certain time is directory, and not mandatory. McFarlane v. Cornelius, 43 Or. 513 (73 P. 325 [74 P. 468])."
The statutes of that state prescribe the time when the notice should be published, and it was held to be directory.
McFarlane v. Cornelius, 43 Or. 513, 73 P. 325, 74 P. 468, above cited by the court in the Habighorst case, was an action for divorce in which the question of "publication of notice" was involved. In the fourth syllabus of that case the court held:
"B.  C. Comp., section 822, declaring that proof of publication of a notice required to be published in a newspaper may be made by the affidavit of the printer, etc., but that such affidavit must be made within six months *Page 692 
after the last day of publication, is directory only; and hence a failure of a printer to make affidavit to the publication of a summons within such time was insufficient to deprive the court of jurisdiction to render judgment thereon, such affidavit having been made before the decree was rendered."
In Wilkinson, Adm'r, etc., v. Conaty, 65 Mich. 614, 32 N.W. 841, in construing a question involving publication of notice under the statutes of that state, the court said:
"The statute also provides that, when application is made for the appointment of an administrator, the judge of probate shall cause notice of the same, and of the time and place of hearing thereof, to be published for three successive weeks in such newspaper as he may direct. Section 5866, How. St. This section of the statute was complied with, and Thomas Wilkinson was appointed administrator. It is claimed that such appointment was void, because (1) it does not appear, in the order making the appointment, that Wilkinson was next of kin, or that he was a principal creditor; (2) that it does not appear from the affidavit of publication of the notice of hearing that the notice annexed to the affidavit `was taken from the paper in which the notice was printed;' (3) it did not specify the times when the notice was published."
At page 846 (65 Mich. 623), in discussing the question, the court said:
"It is further urged that the commissioners on claims had no authority to hear and allow claims against the estate, because at the time they acted there was no proof before them that the notice to creditors had been published. It appears in the record before us that the notice was in fact duly published. They had jurisdiction, therefore, to proceed to hear and allow claims. The statute does not require that proof of giving the required notice shall be made and filed with them before they are authorized to act. We held, in the case of In re Schlee *Page 693 
[65 Mich. 362] ante [32 N.W.] 717 (at the present term,) that the fact that notice of a guardian's sale was duly given as required by law was the essential point, and that it was of no importance that proof of the fact was not filed in the probate court before sale, and that it was immaterial when the proof of that fact was produced. We are referred to the case of Gillett v. Needham,37 Mich. 143, as lending support to the positions assumed by the defendants. That case decides that, to authorize the appointment of an administrator, notice of the hearing must be given; for it is only in this way that the court obtains jurisdiction of the parties interested, and they are brought before it by due publication of notice of the appointment. In that case the only proof of publication was an affidavit which entirely omitted the name of the paper in which the notice was published. It did not, therefore, show that the notice was published in the paper ordered by court, or that the annexed notice was taken from any newspaper. There was a total lack of proof of publication, and as a matter of course the appointment could not be sustained. The other authorities cited upon the argument are in harmony with the views above expressed."
In the case of In re Schlee, 65 Mich. 362, 32 N.W. 717, above cited, the court held that:
"Under How. St. Mich., section 7498, providing that proof of publication of notice of guardian's sale may be made by the affidavit of the printer of the newspaper in which it was published, or of his foreman or principal clerk, an affidavit by the `bookkeeper' is not a compliance with the statute, but may, with a copy of the notice, be admitted as evidence, under section 6047, of the time and manner of giving notice, when such affidavit is couched in positive affirmative language."
Under the holding of the majority in the present case, it is impossible to give effect to the provision that the statute of limitations begins with the first publication of *Page 694 
notice and ends at the expiration of six months from that date. If proof is not filed, under that holding the statute does not run at all; it never begins to operate. But, if the proof is filed one day before the expiration of six months, it will operate from that date, and will have the six-month statute actually operating only one day.
It seems to me that it is better to adhere to a reasonable meaning of the statute, even though it may operate harshly, or even injuriously in particular cases.
SMITH, C.J., concurs in this dissent.